ALLOWANCE
This action is responsive to the After Final Consideration Program Request filed on 12/13/2021. As of the Examiner’s Amendment included herein, claims 1, 7-10, and 16-19 remained pending and have been further amended. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The Title of the Specification has been amended as follows: 
“IMAGE DISPLAY APPARATUS CAPABLE OF DISPLAYING OBJECT IN ACTUAL SIZE AND OPERATING METHOD OF THE SAME”

(This amendment is in accordance with the amendment to the Specification filed by the Applicant on 06/30/2021.)

The claims have been amended as follows: 

(Currently Amended) 1. An image display apparatus comprising: 
a display displaying image content; 
a memory storing one or more instructions; and 

to control the display to display screen markers,
to receive, from an external device, an image including the screen markers displayed on the display and a target object external to the image display apparatus, wherein the image is obtained by taking a picture of the screen markers displayed on the display of the image display apparatus and the target object together by a camera of the external device,
to determine an actual size of the target object based on actual sizes of the screen markers displayed on the display, 
sizes of the screen markers in the received image, 
a size of the target object in the received image, 
and a positional relation between the screen markers and the target object in the received image, 
to extract the target object from the received image, and 
to control the display to display the target object in the determined actual size of the target object based on a number of pixels constructing the display, [[or]]and a ratio of the size of the target object with respect to the size of the image content, and
wherein the processor sets the sizes of the screen markers and positions of the screen markers on the display.



7. (Currently Amended) The image display apparatus according to claim 1, 
wherein the processor is further configured to execute the one or more instructions to 
receive a user input [[of]] selecting an actual size display mode. 

8. (Currently Amended) The image display apparatus according to claim 1, wherein the processor is further configured to: 
execute the one or more instructions to 
acquire information of the actual size of the target object 

9. (Currently Amended) The image display apparatus according to claim 8, wherein the processor is further configured to execute the one or more instructions to control the memory to store the information of the actual size of the target object acquired based on the user input[[,]] as actual size data for the target object. 

10. (Currently Amended) An operating method of an image display apparatus, the operating method comprising: 

a display of the image display apparatus;
receiving, from an external device, an image including the screen markers displayed on the display and a target object external to the image display apparatus, wherein the image is obtained by taking a picture of the screen markers displayed on the display and the target object together by a camera of the external device;
determining an actual size of the target object based on actual sizes of the screen markers displayed on the display, 
sizes of the screen markers in the received image,  
a size of the target object in the received image, and
a positional relation between the screen markers and the target object in the received image; 
extracting the target object from the received image; and
displaying the target object in the determined actual size of the target object based on a number of pixels constructing the display, [[or]]and a ratio of the size of the target object with respect to the size of the image content, 
wherein the method further comprises setting the sizes of the screen markers and positions of the screen markers on the display.

11.-15 (Canceled).



17. (Currently Amended) The operating method of claim 10, 
wherein the determining of the actual size of the target object further comprises acquiring information of the actual size of the target object 

18. (Currently Amended) The operating method of claim 17, 
further comprising storing the information of the actual size acquired based on the user input[[,]] as actual size data for the target object. 

19. (Currently Amended) A non-transitory computer-readable recording medium storing a program for executing the operating method of claim 10 on a processor of the image display apparatus.


Authorization for this examiner’s amendment was given in an interview with Il Nam Koh (Reg. No. 68,485) on 12/17/2021.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In addition to the previously-presented features describing the dynamics involved in the embodiment illustrated in figure 7 of the original specification describing the and a ratio of the size of the target object with respect to the size of the image content. These concepts, when combined, do not appear to be taught or suggested by the prior art of record. Therefore, independent claims 1 and 10 are deemed allowable. Dependent claims 7-9 and 16-19 are thus also deemed allowable by virtue of depending on parent claims 1 and 10, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO R CALDERON IV whose telephone number is (571)272-1818.  The examiner can normally be reached on Monday - Friday (9:30am - 6:00pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D. Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO R CALDERON IV/
Examiner, Art Unit 2173

/TADESSE HAILU/Primary Examiner, Art Unit 2173